Case 2:19-cv-18998-KM-JBC Document 88 Filed 03/05/21 Page 1 of 9 PageID: 4270




                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY


SUK JOON RYU, a/k/a JAMES S.
RYU,

         Plaintiff,                                 Civ. No. 19-18998 (KM) (JBC)

         v.                                                    OPINION

BANK OF HOPE,

         Defendant.


KEVIN MCNULTY, U.S.D.J.:
         In a previous case, Bank of Hope alleged that former employee Suk Joon
“James” Ryu embezzled from the Bank. That case was voluntarily dismissed,
and the Bank settled a counterclaim by Ryu. In this case, Ryu alleges that the
embezzlement action was a malicious use of process (Count 1) and that the
Bank breached the settlement agreement by paying the settlement amount
nine days late (Count 2). I granted summary judgment to the Bank on Count 1.
Ryu v. Bank of Hope, Civ. No. 19-18998, 2021 WL 50255 (D.N.J. Jan. 6, 2021).
         Currently pending before the Court are three non-dispositive motions by
Ryu: (1) to deem certain allegations of the Complaint admitted or, in the
alternative, to strike certain portions of the Answer (DE 40),1 (2) to overrule
Magistrate Judge Clark’s order staying discovery pending resolution of the
motion for partial summary judgment (DE 42), and (3) for sanctions (DE 70).
For the following reasons, Ryu’s motions (DE 40, 42, 70) are DENIED.
    I.   BACKGROUND
         The facts are outlined more fully in my prior opinion. Ryu, 2021 WL
50255, at *1–2. In sum and as relevant here, Ryu worked for the Bank until

1        Certain citations to the record are abbreviated as follows:
         DE = docket entry
         Compl. = Complaint (DE 1)
Case 2:19-cv-18998-KM-JBC Document 88 Filed 03/05/21 Page 2 of 9 PageID: 4271




internal investigations suggested his involvement in an embezzlement scheme.
Id. at *1. The Bank sued Ryu (and others) in this Court to recover for the
alleged embezzlement. Id. at *2. Ryu counterclaimed, alleging that, as part of
the internal investigation, the Bank wrongfully seized $54,000 from his
personal account. Bank of Hope v. Chon, Civ. No. 14-1770, 2019 WL 1123659,
at *6 (D.N.J. Mar. 12, 2019). The Bank voluntarily dismissed its complaint and
settled Ryu’s counterclaim, although Ryu alleges that the Bank paid the
settlement funds nine days later than it should have. (DE 35-24, 35-25; Compl.
¶ 21.)
         Ryu brought a separate case (this one) alleging that the embezzlement
action was a malicious use of process and that the Bank breached the
settlement agreement by making the settlement payment nine days late.
(Compl. ¶¶ 197–215.) The Bank moved for summary judgment on the claim of
malicious use of process. (DE 33.) Judge Clark stayed further discovery
pending disposition of the Bank’s motion. (DE 38.) As the Bank saw it, the
parties had already conducted extensive discovery in the embezzlement action;
the only additional discovery needed would be on Ryu’s allegations in Count 2
that the delayed payment caused him emotional distress. (DE 25.) Ryu
appealed Judge Clark’s order to me, arguing that he needed further discovery
on the elements of Count 1. (DE 42-1 at 3.)
         After the Bank moved for partial summary judgment, Ryu moved to deem
certain allegations of the Complaint admitted or, in the alternative, to strike
certain parts of the Answer. (DE 40.) He argues that the Bank’s Answer denied
certain allegations in the Complaint when, as shown by the summary judgment
motion, the Bank had facts within its possession that could have provided
responses. (Id. at 2–3.) Along the same lines, Ryu moved for sanctions, arguing
that the Bank denied allegations without a reasonable basis for doing so. (DE
71 at 1–5.)
         Thereafter, I granted the Bank’s motion for summary judgment on Count
1. Ryu, 2021 WL 50255, at *1. I now deal with the remaining motions.



                                         2
Case 2:19-cv-18998-KM-JBC Document 88 Filed 03/05/21 Page 3 of 9 PageID: 4272




    II.   DISCUSSION
       A. Motion to Overrule the Stay of Discovery
          Ryu has moved to overrule Magistrate Clark’s stay of discovery. (DE 42.)2
That order is affirmed.
          “Magistrate Judges are given wide discretion to manage cases and to
limit discovery in appropriate circumstances.” Forrest v. Corzine, 757 F. Supp.
2d 473, 477 (D.N.J. 2010) (citation omitted). Accordingly, I review Magistrate
Clark’s factual findings for clear error, legal conclusions de novo, and
discretionary decisions for abuse of discretion. United States v. Nobel Learning
Cmtys., 329 F.R.D. 524, 527 (D.N.J. 2018). I do not lightly disturb a Magistrate
Judge’s management of discovery. See Coyle v. Hornell Brewing Co., Civ. No.
08-2797, 2009 WL 1652399, at *3 (D.N.J. June 9, 2009).
          I can discern no abuse of discretion on Magistrate Clark’s part. Two key
reasons support the order. First, this was a “case about a case,” so the parties
had already conducted discovery and amassed a record in the prior litigation.
The Bank represented that it had sufficient facts to decide the case early on
summary judgment. Accordingly, I granted the Bank leave to move for
summary judgment but made clear to Ryu that he could argue, in opposition,
that more facts were needed. (DE 24 at 3.) Magistrate Clark took account of
this unique procedural posture. (See DE 41 at 25:18–26:5.) Thus, it was
appropriate to take a wait-and-see approach to further discovery.
          Second, Ryu did not demonstrate any reasonable probability that further
discovery should be required in advance of the Bank’s summary judgment
motion. As Magistrate Clark explained, Ryu’s malicious prosecution claim had
five elements, and failure to prove any one would warrant summary judgment
in the Bank’s favor. (Id. at 9:24–10:10.) Ryu’s arguments for more discovery


2      The motion is in some sense moot, because (1) discovery was stayed pending
resolution of the summary judgment motion, which has now been granted; and
(2) Ryu only seeks discovery relevant to Count 1, which has been ruled on. I
nevertheless consider the merits of Judge Clark’s order, and in particular whether it
prematurely cut off discovery. See p.4 & n.3, infra.


                                           3
Case 2:19-cv-18998-KM-JBC Document 88 Filed 03/05/21 Page 4 of 9 PageID: 4273




largely, indeed “almost exclusively,” related to the single element of malice. (Id.
at 25:18–20.) The element of malice was not implicated by the Bank’s motion
for summary judgment.3
      In addition, Ryu conceded that he had received “98 percent” of the
documents necessary for his case, but could not adequately describe the 2% of
documents that were missing, or why they would be important. (Id. at 20:20–
22, 23:7–13.) Magistrate Clark reasonably concluded that, after years of
litigation between the parties, there was not “any reasonable possibility that
there’s going to be bombshell documents that are going to change the record as
it was developed in the case below,” i.e., the prior embezzlement action. (Id. at
25:21–23.)
      For those reasons, the motion to overrule Magistrate Clark’s stay of
discovery pending the outcome of the Bank’s summary judgment motion is
denied.




3      A malicious prosecution claim has five elements: that (1) a civil action instituted
by this defendant against this plaintiff, (2) motivated by malice, (3) with an absence of
reasonable cause, (4) terminated favorably to the plaintiff, and (5) caused a special
grievance to the plaintiff. LoBiondo v. Schwartz, 970 A.2d 1007, 1022–23 (N.J. 2009).
The Bank’s motion for partial summary judgment on Count 1 addressed elements 3,
4, and 5; it did not involve the element of malice at all.
        I gave the parties the opportunity to brief the question of which issues were ripe
for summary judgment without further discovery. In my summary judgment opinion, I
specifically considered “not only whether the summary judgment standard is met, but
whether the motion is premature: i.e., whether in fairness, Ryu, the nonmovant,
should be afforded an additional opportunity to obtain in discovery ‘facts essential to
justify its opposition.’ See Fed. R. Civ. P. 56(d). I f[ou]nd that element 3, lack of
reasonable cause, [was] now ripe for decision on summary judgment. I agree[d] with
Ryu, however, that further discovery would likely be required to poise elements 4 and
5 (favorable termination and special grievance) for decision.” (Opinion, DE 86 at pp. 6–
9) My Opinion granting summary judgment on Count 1 (malicious prosecution) was
based solely on element 3, lack of reasonable cause to institute the prior
embezzlement action. That issue depended primarily on identifying the facts that the
Bank had in its possession at the time. (Id. at pp. 9–13)


                                            4
Case 2:19-cv-18998-KM-JBC Document 88 Filed 03/05/21 Page 5 of 9 PageID: 4274




   B. Motion to Admit or Strike
      Ryu moves that certain allegations in his Complaint be deemed admitted
because the Bank did not adequately deny them. (DE 40.) Alternatively, he
moves to strike denials, affirmative defenses, counterclaims, and prayers for
relief in the Bank’s Answer. (Id.)
      Federal Rule of Civil Procedure 8 requires a defendant to “admit or deny
the allegations asserted against it by an opposing party.” Fed R. Civ. P.
8(b)(1)(B). “A denial must fairly respond to the substance of the allegation.”
Fed. R. Civ. P. 8(b)(2). If an allegation is not denied, it is deemed admitted. Fed.
R. Civ. P. 8(b)(6). Relatedly, under Rule 12(f), “[t]he court may strike from a
pleading an insufficient defense or any redundant, immaterial, impertinent, or
scandalous matter.” “[M]otions to strike under Rule 12(f) are disfavored and
should generally be denied unless the allegations have no possible relation to
the controversy and may cause prejudice to one of the parties, or confuse the
issues.” J.M. v. Summit City Bd. of Educ., Civ. No. 19-00159, 2020 WL
6281719, at *6 (D.N.J. Oct. 27, 2020) (alterations, quotation marks, and
citation omitted).
      I deny Ryu’s motion here for two reasons.
      First, none of the denials, affirmative defenses, counterclaims, or prayers
for relief which Ryu moves to strike run afoul of the Rule 12(f) standard.
      As to the motion to strike denials of allegations, the grant of summary
judgment rendered that request moot. See Lomma v. Ohio Nat’l Life Assur.
Corp., No. 3:16-CV-2396, 2021 WL 772237, at *3 (M.D. Pa. Feb. 26, 2021)
(summary judgment renders motion to strike answer moot). None of the facts
Ryu attacks form the basis of his breach of contract claim, which is the only
claim remaining. (Compare DE 40-5 ¶ 1 (proposed order), with Compl., and
Answer.)
      The Answer asserts affirmative defenses that the Complaint is frivolous
and that jurisdiction is lacking, which Ryu also seeks to strike. (DE 40-5 ¶ 2.)
“A court should not grant a motion to strike a defense unless the insufficiency



                                         5
Case 2:19-cv-18998-KM-JBC Document 88 Filed 03/05/21 Page 6 of 9 PageID: 4275




of the defense is clearly apparent.” Cipollone v. Liggett Grp., Inc., 789 F.2d 181,
188 (3d Cir. 1986) (quotation marks and citation omitted). The defenses are
general and would require factual development, so it is not clearly apparent
that they are insufficient on their face.
      Ryu also seeks to strike the Bank’s counterclaim seeking a declaratory
judgment that the Bank was not in breach of the settlement agreement. (DE
40-5 ¶ 3.) That counterclaim is not, as Ryu argues, simply a redundant mirror-
image of Ryu’s own claim of breach of the settlement agreement in Count 2.
The counterclaim relies on different facts not pleaded in the Complaint.
      As to the motion to strike the Bank’s prayer for attorney’s fees (DE 40-5
¶ 4), there is no legitimate objection to the Bank’s preservation of its prayer for
this relief in its pleading. E.g., Deery v. Crystal Instruments Corp., Civ. No. 13-
198, 2013 WL 4517867, at *2 (D.N.J. Aug. 26, 2013). Whether the Bank can
establish such an entitlement is, of course, a different question.
      Second, Ryu has not shown how retaining these portions of the Answer
would cause him prejudice or confuse the issues. J.M., 2020 WL 6281719, at
*6. He makes no argument on this point other than conclusory statements.
      For these reasons, the motion to deem certain allegations in the
Complaint admitted, or alternatively to strike certain portions of the Answer, is
denied.
   C. Motion for Sanctions
      Ryu moves to sanction the Bank for, in his view, denying allegations
without a reasonable basis for doing so. (DE 71 at 1–5.) As a sanction, he asks
the Court to deem those allegations admitted. (Id. at 36.) This motion is
inconsistent with the substance-based approach embodied in the promulgation
of the Federal Rules in 1938. The point of this exercise is not to produce a
perfect set of pleadings, but to get to the merits. Rule 11 is of course available
as a back-up sanction for those who abuse the system, but it does not signal a
return to the common-law “battle of the pleadings” model of litigation.




                                            6
Case 2:19-cv-18998-KM-JBC Document 88 Filed 03/05/21 Page 7 of 9 PageID: 4276




      Rule 11 provides that “[b]y presenting to the court a pleading, . . . an
attorney . . . certifies that to the best of the person’s knowledge, information,
and belief, formed after an inquiry reasonable under the
circumstances . . . [that] the denials of factual contentions are warranted on
the evidence or, if specifically so identified, are reasonably based on belief or a
lack of information.” Fed. R. Civ. P. 11(b)(4). This Rule “imposes an obligation
on counsel and client analogous to the railroad crossing sign, ‘Stop, Look and
Listen.’ It may be rephrased, ‘Stop, Think, Investigate and Research’ before
filing papers.” Gaiardo v. Ethyl Corp., 835 F.2d 479, 482 (3d Cir. 1987). Rule 11
further provides that “the court may impose an appropriate sanction on any
attorney, law firm, or party that violated the rule.” Fed. R. Civ. P. 11(c)(1).
      The test for sanctions is “an objective one of reasonableness.” Wolfington
v. Reconstructive Orthopaedic Assocs. II PC, 935 F.3d 187, 207 (3d Cir. 2019)
(citation omitted). I evaluate counsel’s “objective knowledge or belief at the time
of the filing of a challenged paper that the claim was well-grounded in law and
fact.” Ford Motor Co. v. Summit Motor Prods., Inc., 930 F.2d 277, 289 (3d Cir.
1991) (citations and quotation marks omitted). “Generally, sanctions are
prescribed only in the exceptional circumstance where a claim or motion is
patently unmeritorious or frivolous.” Id. (citations and quotation marks
omitted).
      Ryu’s motion fails for two reasons. First, he improperly uses a motion for
sanctions to test the merits, a function that is provided for elsewhere in the
Rules. “A [Rule 11] motion should not be employed . . . to test the legal
sufficiency or efficacy of allegations in the pleadings; other motions are
available for those purposes.” Fed. R. Civ. P. 11, Advisory Committee Notes
(1993 amendments); see also Wartsila NSD N. Am., Inc. v. Hill Int’l, Inc., 315 F.
Supp. 2d 623, 627–28 (D.N.J. 2004). Ryu’s motion for sanctions is just his
Rule 12(f) motion in different clothing. Cardinale v. City of Atlanta, No. 20-cv-
01077, 2020 WL 3046396, at *9–10 (N.D. Ga. June 8, 2020) (motion for
sanctions inappropriate when it sought admissions); see Gaiardo, 835 F.2d at



                                          7
Case 2:19-cv-18998-KM-JBC Document 88 Filed 03/05/21 Page 8 of 9 PageID: 4277




485 (motion for sanctions should not be used as “additional tactic” in
litigation).4
       Second, Ryu has not shown that the Bank’s Answer was unreasonable.
For starters, Ryu himself skirted the bounds of Rule 8 by filing a 215-
paragraph complaint packed with arguments instead of factual allegations. See
Fed. R. Civ. P. 8(a)(2) (requiring a “short and plain statement”). Now he takes
the Bank to task for, in his view, not responding specifically to every granular
allegation therein. (E.g., DE 71 at 26–27 (faulting the Bank for responding to
“The Bank is a Korean American Bank” with an admission that “the Bank is a
bank”).5 Moreover, many of his own allegations were impermissibly
argumentative, rather than factual, so the Bank must be given some leeway in
responding. See Cardinale, 2020 WL 3046396, at *9 (“While perhaps some of
the justifications for the denials evince a surfeit of caution, some of Plaintiff’s
allegations are argumentative or state legal conclusions. Upon review, the
Court finds that all of the challenged denials were either sufficient, or at the
very least reasonable under the circumstances.” (footnotes omitted)).
       At bottom, the Bank’s denials were based on its reasonable view of the
evidence. (DE 83 at 16–36 (explaining how evidence supported each response).)
Ryu sees the evidence differently, and he thinks that the Bank’s Answer should
have endorsed his view. But courts deny sanctions when the facts “could be
reasonably interpreted in more than one way.” Gordon v. United Continental
Holding, Inc., 73 F. Supp. 3d 472, 481 (D.N.J. 2014) (citation omitted); see

4      Although a court can impose nonmonetary sanctions, Fed. R. Civ. P. 11(c)(4),
deeming allegations admitted is a rare sanction, remote from the Rule’s heartland and
purposes. See Allapattah Servs., Inc. v. Exxon Corp., 372 F. Supp. 2d 1344, 1375–76
(S.D. Fla. 2005) (finding affirmative defenses deficient but using Rule 12(f) to strike
them while using Rule 11 to shift attorney’s fees as the sanction); Republic of the
Philippines v. Westinghouse Elec. Corp., 43 F.3d 65, 74 (3d Cir. 1994) (“If an attorney,
rather than a client, is at fault, the sanction should ordinarily target the culpable
attorney.”).
5       The example is a small one, but illustrative. The Bank can perhaps be forgiven
for failing to discern what a “Korean American Bank” might be, but responding to
what seemed to be the gist of the allegation.


                                           8
Case 2:19-cv-18998-KM-JBC Document 88 Filed 03/05/21 Page 9 of 9 PageID: 4278




Wartsila, (“[Rule 11] motions should not be made . . . for minor,
inconsequential violations of the standards.” (quotation marks and citation
omitted)).
       The Bank has set forth its explanation for each paragraph, which I have
reviewed. Because each response had some basis in evidence—and the
summary judgment record provides some corroboration for that—the Bank’s
Answer was not unreasonable. Accordingly, the motion for sanctions is denied.
III.   CONCLUSION
       For the reasons set forth above, the motions are denied. A separate order
will issue.
Dated: March 5, 2021


                                            /s/ Kevin McNulty
                                            ___________________________________
                                            Hon. Kevin McNulty
                                            United States District Judge




                                        9
